DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-22 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The amendments of 6/26/2022 distance the instant claims from the prior art to Cheline, Li, and Fan (All of record) in that the instant claims now recite and claim an intraluminal ultrasound imaging system including a first and second contour option during an image selection processing wherein the anatomical borders of the image are represented differently in each contour option,  and whereby the output includes processing to display the selected image overlaid as multiple copies, each copy with the different contour option and displayed simultaneously in different portions of the display screen. 

The generation of multiple different iterative contours is disclosed in Cheline or in a hypothetical Cheline in view of LI/Fan reference, but the parallel processing and display of multiple different contour patterns for simultaneous display and overlay is what sets the instant invention apart from the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793